Citation Nr: 0829098	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-35 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a certification of eligibility for an 
automobile and adaptive equipment or for adaptive equipment 
only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1943. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Procedural history

The veteran claimed entitlement to a certificate of 
eligibility for an automobile and adaptive equipment and/or 
adaptive equipment in June 2002.  In the July 2002 rating 
decision, entitlement to a certificate of eligibility for an 
automobile and adaptive equipment and/or adaptive equipment 
was denied.  In a December 2002 statement, the veteran's 
representative requested a reconsideration of the denial in 
the July 2002 rating decision of this issue.  The claim was 
again denied in a March 2003 RO rating decision.  

In May 2005, the veteran again claimed entitlement to a 
certificate of eligibility for an automobile and adaptive 
equipment and/or adaptive equipment.  The RO denied the claim 
in June 2005 on the basis that the veteran had not submitted 
new and material evidence which was sufficient to reopen the 
claim.  The veteran filed a notice of disagreement (NOD) 
later that month.  In October 2005, the RO issued a Statement 
of the Case on this issue, and the veteran perfected an 
appeal in November 2005 by filing a statement that was 
accepted as a Substantive Appeal in lieu of a VA Form 9.

In July 2006, the veteran and his spouse testified at a 
hearing held at the RO before a Decision Review Officer, a 
transcript of which has been associated with the veteran's 
claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).   See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Clarification of issue on appeal

The Board notes that the RO has adjudicated this claim on the 
basis of whether new and material evidence has been submitted 
to reopen the claim for eligibility for an automobile and 
adaptive equipment or for adaptive equipment only.  However, 
the Board construes the December 2002 statement of the 
veteran's representative which asked for reconsideration of 
the claim as a NOD as to the denial in the July 2002 rating 
decision.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
[VA must liberally construe all documents filed by a 
claimant].  Because there was filed a timely NOD as to the 
July 2002 rating decision, the June 2002 claim remains 
pending and the claim will be reviewed on a de novo basis.

Issues not on appeal

During the course of this appeal, the veteran raised numerous 
other issues.  
Most recently, in an August 2007 rating decision entitlement 
to special monthly compensation based on aid and attendance 
was granted effective July 19, 2006.  Service connection for 
loss of sight was denied, and entitlement to specially 
adapted housing and special home adaption were denied.

To the Board's knowledge, the veteran has not expressed 
disagreement with any of those determinations.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  Therefore, 
the only issue in appellate status is entitlement to a 
certification of eligibility for an automobile and adaptive 
equipment or for adaptive equipment only.




FINDINGS OF FACT

1.  The veteran's service-connected disabilities are the 
following: rheumatic fever with subsequent aortic 
insufficiency status post aortic valve replacement; 
psychoneurosis, anxiety reaction; bilateral mixed hearing 
loss with chronic otitis media; and tinnitus.

2.  Service connection is not in effect for any disability of 
the feet, hands, knees, hips, or eyes.


CONCLUSION OF LAW

The basic eligibility requirements for certification for an 
automobile and adaptive equipment or for adaptive equipment 
only have not been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking certification of eligibility for an 
automobile and adaptive equipment or for adaptive equipment 
only.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in May 
2005 and November 2007, which were specifically intended to 
address the requirements of the VCAA.  

The VCAA letters apprised the veteran of what the evidence 
must show to establish eligibility for an automobile and 
adaptive equipment or for adaptive equipment only.

As for the evidence to be provided by the veteran, in the 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claim.  
[VA examinations were conducted in December 2005, February 
2006, and December 2006.]

In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.  

In the VCAA letters, the veteran was informed that he should 
submit any evidence in his possession relevant to his claims, 
as follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  See, e.g., the May 16, 
2005 VCAA letter, page 2.  The VCAA letters thus complied 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2) and (3) are not at issue.  
The November 2007 VCAA letter sent to the veteran from the RO 
specifically discussed elements (4) and (5).

(iii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated in July 2002, prior to 
the VCAA letters.

However, the veteran's claim was readjudicated following the 
issuance of the May 2005 VCAA letter, and after that the 
veteran was allowed the opportunity to present evidence and 
argument in response.  Specifically, the claim was 
readjudicated in an October 2005 SOC and SSOCs dated in 2006 
and 2007.  The veteran was afforded the opportunity to 
present evidence and argument in response to the November 
2007 VCAA letter.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.

(iv.)  General comments 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the RO has secured the VA treatment records as 
well as VA examination records.  The veteran has identified 
no additional relevant evidence.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.

The Board notes that it appears that in 1979 the veteran 
applied for Social Security disability benefits.  There is no 
indication that old records from the Social Security 
Administration (SSA) would provide evidence regarding 
eligibility for an automobile and/or adaptive equipment.  The 
veteran and his representative have not indicated, or even 
hinted, that the SSA records would be of any significance.  
Thus, a remand to obtain SSA records is not necessary, as the 
veteran and his representative have not suggested that they 
are not pertinent to his claim, and the record does not so 
indicate.  See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) 
[VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a skilled 
representative who has presented written argument on his 
behalf.  The veteran and his spouse testified at a hearing 
held at the RO before a Decision Review Officer.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).

A claimant must have had active military, naval or air 
service, which the veteran did.  See 38 C.F.R. § 3.808(a) 
(2007).  A  specific application for financial assistance in 
purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed.  See 38 C.F.R. 
§ 3.308(c) (2007).  The veteran submitted such an application 
with that certification (a VA Form 21-4502, Application For 
Automobile or Other Conveyance and Adaptive Equipment (Under 
38 U.S.C. § 3901-3904) in June 2002 and May 2005.

A veteran is considered an "eligible person" if he is 
"entitled to compensation" under Chapter 11 of title 38, 
United States Code, for any of the following disabilities, or 
has any of the following disabilities as result of an injury 
or disability incurred or disease contracted in or aggravated 
by active service: (i) The loss or permanent loss of use of 
one or both feet; (ii) the loss or permanent loss of use of 
one or both hands; (iii) the permanent impairment of vision 
of both eyes; or (iv) ankylosis of one or both knees, or of 
one or both hips, for purposes of entitlement to adaptive 
equipment only.  38 C.F.R. § 3.808(b).

The Board notes that the "entitlement to compensation" 
language was added to 38 C.F.R. § 3.808 during the pendency 
of the veteran's appeal and applies to any benefits awarded 
on or after December 10, 2004.  See 71 Fed. Reg. 44,915 (Aug. 
8, 2006) [codified at 38 C.F.R. § 3.808].  However, the 
comments regarding this amendment reflect that the language 
was added to provide eligibility for automobile-related 
benefits for veterans who are receiving compensation pursuant 
to 38 U.S.C.A. § 1151.  The veteran is not receiving any such 
compensation benefits.  Therefore, the amended language does 
not apply to his claim.  

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2007).

Permanent impairment of vision of both eyes is defined as 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  See 38 C.F.R. 
§ 3.808(b)(1)(iii).

Analysis

As has been discussed in the law and regulations section 
above, eligibility for automotive or adaptive equipment is 
dependent upon entitlement to compensation for disability of 
either one or both feet or one or both hands, or impaired 
vision in both eyes; eligibility for adaptive equipment only 
can also be established when there is ankylosis of either one 
or both knees or one or both hips.

The veteran is 89 years of age and has numerous medical 
problems.  The medical evidence arguably shows loss of use of 
both feet and permanent impairment of vision of both eyes as 
those terms are defined in the regulation.  The medical 
evidence does not show ankylosis of either one or both knees 
or one or both hips.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The report 
of the December 2006 VA examination shows that the veteran 
had some motion in both knees and both hips.

The question which must be answered by the Board is whether 
the veteran is entitled to receive compensation for such 
disabilities.  The answer is manifestly negative.  Service 
connection is in effect for rheumatic fever with subsequent 
aortic insufficiency status post aortic valve replacement; 
psychoneurosis, anxiety reaction; bilateral mixed hearing 
loss with chronic otitis media; and tinnitus.  The veteran 
has not established service connection for any disability of 
the feet, hands, knees, hips, or eyes.  In fact, in an 
unappealed March 2006 rating decision, service connection was 
denied for peripheral neuropathy of the bilateral lower 
extremities (claimed as stroke residuals of the lower 
extremities) and macular degeneration of the left eye.  In an 
unappealed April 2007 rating decision, service connection was 
denied for loss of use of both legs.  In an unappealed August 
2007 rating decision, service connection was denied for loss 
of sight.  

Thus, service connection has not been granted, and has in 
fact been denied in unappealed RO decisions, for loss of use 
of the lower extremities and loss of eyesight.  The veteran's 
claim fails on that basis.  

The veteran is claiming that his in-service rheumatic fever 
caused loss of use of the lower extremities; that his 
service-connected rheumatic heart disease caused or 
aggravated loss of use the lower extremities and permanent 
loss of vision; and that his service-connected psychiatric 
disorder aggravated his loss of lower extremities. 
To the extent that the veteran, his spouse, and his daughter 
are claiming that a service-connected disability caused or 
aggravated a lower extremity disability or a visual 
disability, it is now well established that laypersons, such 
as the veteran, his spouse, and his daughter, without medical 
training are not competent to comment on medical matters such 
as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) [lay persons without medical training are not 
competent to comment on medical matters such as diagnosis and 
etiology]; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

In short, although loss of use of the lower extremities and 
permanent loss of vision have been medically demonstrated, 
such are not due to the veteran's service-connected 
disabilities.  The criteria for entitlement to automobile and 
adaptive equipment, or for adaptive equipment only, have 
therefore not been met, and the veteran's claim is 
accordingly denied.




ORDER

Entitlement to a certification of eligibility for an 
automobile and adaptive equipment or for adaptive equipment 
only is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


